United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1081
Issued: May 22, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

On April 13, 2018 appellant timely filed a timely appeal from a November 1, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 18-1081.
On May 1, 1992 appellant, then a 32-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that her job duties caused pain, weakness, and inflammation in her
knees.
OWCP initially accepted the claim for bilateral genu varum, and later accepted congenital
deformity of the knee joint, bilateral chondromalacia patellae, and bilateral unspecified internal
derangement of the knee. Appellant underwent bilateral knee arthroscopies on July 8, 1992 and
right knee surgery on September 18, 1995.
By decision dated January 13, 1995, OWCP determined that appellant’s re-employed
position as a modified letter carrier at the employing establishment fairly and reasonably
represented her wage-earning capacity with zero loss of wage-earning capacity (LWEC).
On April 13, 1995 OWCP accepted appellant’s claim for a March 6, 1995 recurrence of
disability. It paid intermittent wage-loss compensation from March 6 to June 9, 1995, and by
decision dated August 16, 1995, approved leave buy-back for those dates.

In correspondence dated January 8, 2007, appellant informed OWCP that she had resigned
her position with the employing establishment in October 1998 and noted that she her knee
conditions had been stable. She further noted, however, that she had developed recurrent severe
knee pain and problems. Appellant continued to notify OWCP of her knee problems following
her retirement and inquired into the availability of further medical coverage. On July 21, 2016 she
received a development letter from OWCP noting the deficiencies in her claim for a recurrence of
disability and need for medical treatment and informed her of the type of evidence necessary to
establish the claim. No further action was taken on the recurrence claim at that time.
On January 25, 2017 submitted a notice of recurrence (Form CA-2a) of disability due to
her accepted knee conditions and a request for medical treatment. An additional copy of the claim
form was submitted on June 25, 2017. Appellant indicated that her recurrence began on
January 26, 2007. She also submitted an itemization of her medical treatment for her knees since
2007, additional medical evidence, and a job history of her employment since leaving the
employing establishment. The record also evinces that appellant submitted a CD containing
additional evidence in support of her claim.
By decision dated November 1, 2017, OWCP denied appellant’s claim for a recurrence of
disability. It found the medical evidence of record was insufficient to establish a change or
worsening of her accepted conditions, without an intervening cause, to the point that she could no
longer work. OWCP noted that this decision did not affect her entitlement to medical benefits for
her accepted work-related conditions.
The Board has duly reviewed the matter and finds that the case is not in posture for
decision.
Appellant’s January 25 and June 25, 2017 notices of recurrence of disability and the need
for medical treatment commencing January 26, 2007 indicates that she believed the accepted
conditions had materially worsened such that she could no longer work. The claim should
therefore have been regarded as a request for modification of the January 13, 1995 LWEC
determination. The Board has held that, when an LWEC determination has been issued and a
claimant submits evidence with respect to disability for work, OWCP must evaluate the evidence
to determine if modification of the LWEC determination is warranted.1 OWCP procedures
specifically provide that, if a formal LWEC decision has been issued and the claimant subsequently
alleges a worsening of the accepted condition or conditions, such claim should be processed in
accordance with procedures for modifying a formal LWEC decision.2 In its November 1, 2017
decision, OWCP adjudicated appellant’s recurrence claim without proper consideration of the
LWEC determination.
The Board finds that OWCP should have determined whether appellant had established
that the January 13, 1995 LWEC determination should be modified, based on a worsening of the

1

A.S., Docket No. 18-0370 (issued March 5, 2019).

2
Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity
Decisions, Criteria for Modification, Chapter 2.1501.3.a.2 (June 2013).

2

accepted conditions.3 The Board further finds that OWCP must also consider and rule upon
appellant’s claim for a recurrence of her need for medical treatment. The Board will therefore
remand the case to OWCP for proper adjudication, to be followed by issuance of a de novo decision
to preserve appellant’s appeal rights.4
IT IS HEREBY ORDERED THAT the November 1, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: May 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

A.S., supra note 1.

4

Id.

3

